Citation Nr: 0109224	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  95-19 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	R. A. Murray


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1991 to June 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating action by the RO 
which granted service connection for renal calculi, and 
assigned a 10 percent rating for this disability from July 
1993; granted service connection for a right knee disability, 
and assigned a 10 percent evaluation for this disability from 
July 1993; and granted service connection for a left knee 
disability, a right foot disability, and a left foot 
disability, all of which were assigned noncompensable (zero 
percent) ratings from July 1993.  The veteran's combined 
service connected disability rating was 20 percent.  The RO 
denied service connection for a low back disorder, denied 
service connection for a right shoulder disorder and denied 
service connection for a left shoulder disorder.  

In May 1997, the veteran appeared and gave testimony at an RO 
hearing before the undersigned Board member.  A transcript of 
that hearing is of record.  

In December 1997, the Board noted that the veteran's claim 
for a back disorder seemed to encompass disabilities 
affecting the cervical spine and the lumbar spine.  The Board 
remanded this case for further development, to include VA 
examinations to determine the nature and etiology of all 
disabilities involving the veteran's shoulders, his cervical 
spine, and his lumbar spine.  

Thereafter, in a rating decision of November 2000 the RO, 
among other things, granted service connection for a cervical 
spine disability and a lumbar spine disability.  The RO 
denied service connection for a right shoulder disability and 
a left shoulder disability and the issues of service 
connection for these two disorders are now before the Board 
for further appellate consideration.  For reasons discussed 
below, the issue of entitlement to service connection for a 
left shoulder disability will be discussed in the remand 
section of this decision.  


FINDING OF FACT

The veteran's current right shoulder disability, currently 
diagnosed as a right shoulder strain, had its onset during 
service.  


CONCLUSION OF LAW

The veteran's right shoulder disability was incurred during 
service.  38 U.S.C.A. § 1131 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background.  

The veteran had active service from January 1991 to June 
1993.  He is a recipient of the parachutist badge and his DD 
Form 214 shows that he underwent basic airborne training.  

On the veteran's December 1990 examination prior to service 
enlistment, his upper extremities were evaluated as normal.  
Review of the service medical records reveals no findings, 
complaints, or diagnoses indicative of any shoulder disorder.  
On the veteran's April 1993 examination prior to separation 
from service, the upper extremities were again evaluated as 
normal.  In the physician's summary it was noted that the 
veteran complained of shoulder pain of one year's duration.  
It was also noted that the veteran reported injuring his 
right shoulder in a parachute jump.  

On VA medical examination in August 1993, the veteran gave a 
history of injuring his right shoulder while parachuting 
during service.  It was said that he did not remember any 
specific incident, but he believed that it could have 
occurred while he was in a parachute unit.  He said that the 
injury happened about one year earlier and that his shoulder 
dislocated at the time and was put back without anesthesia.  
At the time of the examination, the veteran complained that 
his shoulder would pop whenever he lifted anything heavy.  
Evaluation revealed slight tenderness over the anterior right 
shoulder.  It was said that this seemed more subjective than 
objective.  There was no swelling or deformity in the 
shoulder region.  An x-ray showed normal bones and soft 
tissues.  At the conclusion of the examination, no diagnosis 
was rendered in regard to the right shoulder.  

In an April 1995 statement, the veteran said, in pertinent 
part, that he had made 16 parachute jumps during service and 
that his shoulders began to bother him toward the end of his 
period of service.  He also said that his shoulder pain had 
continued to worsen since his service discharge.  

During private treatment in October 1996 for complaints that 
included discomfort in the left cervical spine, the scapula, 
the suprascapular and the intrascapular area, the veteran 
also stated that moving his right upper extremity caused pain 
in the suprascapular and or interscapular areas.

During a May 1997 RO hearing before the undersigned Board 
member, the veteran said that he worked in construction prior 
to service, but never experienced shoulder pain.  He said 
that he first experienced shoulder pain after a parachute 
jump in which his parachute malfunctioned and caused him to 
hit the ground unusually hard.  He said that he reported 
problems with his shoulders on his discharge examination, but 
was not treated for this problem during service.  He said 
that he had difficulty doing push-ups and other physical 
exercises during service because of his shoulder pains.  He 
denied ever having dislocated a shoulder during service, but 
he had at one time believed that he did because his right 
shoulder hurt so much.  He said that a private physician told 
him that his shoulder pains could be due to a problem with a 
spinal disc.  

An August 1997 private treatment note indicated that the 
veteran had some discomfort about the right rotator cuff.  
Evaluation revealed marked tenderness over the anterior 
rotator cuff and the veteran could not abduct without pain.  
Circumduction posteriorly was extremely painful and limited.  
The diagnoses were capsulitis, bursitis, or rotator cuff 
inflammation.  

On VA orthopedic examination in June 2000 the veteran said 
that he had pain in both shoulders as a result of trauma 
sustained while parachuting in the military.  He complained 
of pain, weakness, stiffness, swelling, inflammation, 
instability, and lack of endurance in the shoulders.  In 
addition, the veteran reported that he had difficulty lifting 
and/or rotating his arms and he reported difficulties with 
any task that required using his shoulders.  On evaluation, 
the examiner reported markedly diminished abilities, function 
and range of motion in regard to the right shoulder.  
Evaluation revealed 180 degrees of right shoulder flexion, 
160 degrees of right shoulder abduction, 90 degrees of right 
shoulder external rotation, and 75 degrees of right shoulder 
internal rotation.  At the conclusion of the examination, the 
diagnosis was shoulder strain, right greater than left.  The 
examiner commented that the veteran apparently did not seek 
specific medical attention in this regard during service.  

II.  Legal Analysis

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  In view of the favorable action taken herein with 
respect to the claim for a right shoulder disorder, 
consideration of the impact of this law at this point is 
unnecessary.  However, further discussion of the law's impact 
on the claim for service connection for the left shoulder 
disorder is contained below.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1131 (West 1991).  For a showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  Service connection may be 
granted for a disability diagnosed after service when all the 
evidence of record indicates that it had its onset during 
service.  38 C.F.R. § 3.303(d) (2000).  

While the veteran's service medical records do not document 
actual treatment for a right shoulder disorder, complaints of 
shoulder pain were reported on his examination prior to 
service discharge and it was also reported at that time that 
he has sustained a trauma to his right shoulder while 
parachuting during service.  On a VA medical examination 
conducted a few months after the veteran's service discharge, 
he again gave a history of a right shoulder injury during 
service and he was noted to complain of popping in the right 
shoulder upon lifting.  Tenderness was noted in the anterior 
right shoulder, although no shoulder pathology was diagnosed 
on the examination.  Thereafter, complaints referable to the 
right shoulder pain were contained in the veteran's statement 
of April 1995, and were also reported during private medical 
treatment in October 1996 and August 1997.  After a VA 
medical examination in June 2000, a diagnosis of right 
shoulder strain was rendered.  

In view of the above evidence, the Board is of the opinion 
that the veteran sustained a chronic right shoulder 
disability during service, probably as a result of his duties 
as a parachutist.  Clearly, he had right shoulder complaints 
during service and he has periodically complained of right 
shoulder symptoms over the years following his service 
discharge, thus establishing the requisite continuity of 
symptomatology to support his claim for service connection 
for this disorder.  Since that is the case, service 
connection for a right shoulder disability, currently 
diagnosed as a right shoulder strain, is warranted.  


ORDER

Service connection for a right shoulder disorder is granted.  


REMAND  

As noted earlier, the veteran complained of shoulder pain on 
his examination prior to separation from service in April 
1993, although, at that time, a specific reference was made 
to only a right shoulder injury while parachuting.  It also 
appears that the veteran's complaints regarding a shoulder 
made during his VA examination in August 1993 referred only 
to the right shoulder.  Private clinical records reflect 
treatment during late 1996 and early 1997 for complaints 
which included neck pain and pain in the left scapular area, 
as well as pain and weakness in the left arm and numbness in 
the fingers of the left hand.  The record indicates that 
these complaints were attributed to cervical radiculopathy, 
rather than to any pathology specific to the left shoulder.  
The veteran was found to have a herniated disc at C6-7.  He 
underwent hemi-laminotomy, hemi-facetomy with nerve root 
decompression and extraction of the herniated disc at a 
private hospital in December 1996, after which the symptoms 
referable to the left arm and shoulder improved considerably.  
(As noted in the Introduction section of this decision, 
service connection has been granted for the veteran's 
postoperative cervical spine disorder.)  

Although it would appear from the above that at least some of 
the veteran's left shoulder symptoms were referable to his 
cervical spine disorder, the Board notes that, after the VA 
orthopedic examination of June 2000, the examiner diagnosed 
the veteran as having a left shoulder strain, although no 
abnormalities in the left shoulder were clinically noted on 
the examination.  While the examiner noted that the veteran's 
service clinical records did not reflect any complaints 
regarding his shoulders during service, the examining 
physician did not specifically render a medical opinion 
regarding the etiology of the left shoulder strain diagnosed 
on the examination.  (Moreover, the Board again notes that 
complaints of shoulder pain were reported on the veteran's 
examination, although it was not clear whether the complaints 
involved both shoulders or only the right shoulder.)  In view 
of this ambiguity regarding the nature and etiology of the 
veteran's left shoulder symptoms, the Board is uncertain as 
to whether the veteran has distinct pathology involving the 
left shoulder due to service.  Therefore, a further VA 
orthopedic examination is necessary to determine the etiology 
of the veteran's claimed left shoulder disability.  

The claimant is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA orthopedic examination of his left 
shoulder may result in an adverse determination.

In regard to the veteran's claim for service connection for a 
left shoulder disability, the Board also notes that there has 
been a significant change in the law during the pendency of 
this veteran's appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  Accordingly, 
the issue of service connection for a left shoulder disorder 
must be remanded to the RO so that it can again adjudicate 
this issue in light of this recent statutory provision. 

In so doing, the RO should also ensure that all development 
required by the Veterans Claims Assistance Act of 2000 has 
been undertaken in regard to the issue of service connection 
for a left shoulder disability and ensure that all 
development and notification requirements are in compliance 
with the act.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision in regard to 
the issue of service connection for a left shoulder 
disability that is currently on appeal at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992).  

In view of the foregoing, the issue of entitlement to service 
connection for a left shoulder disability is again REMANDED 
to the RO for the following action

1. All up-to-date medical treatment or 
evaluation records not contained in 
the claims file, VA or private, 
pertaining to the left shoulder 
disorder, should be obtained.

2. The veteran should be afforded a VA 
orthopedic examination to determine 
the nature and etiology of all 
pathology involving the left shoulder.  
All clinical findings must be reported 
in detail, and all special studies 
deemed appropriate should be 
conducted.  The claims folder must be 
made available to the examining 
physician so that the pertinent 
medical records may be studied in 
detail and the physician should state 
that he or she has reviewed the claims 
folder, including this remand, in his 
or her report of examination.  The 
examiner should report the pertinent 
medical complaints, symptoms, clinical 
findings, and diagnosis (es) of all 
left shoulder pathology found.  Any 
symptoms involving the veteran's left 
shoulder which are referable to his 
service connected postoperative 
cervical spine disability should be 
distinguished from any pathology found 
which is intrinsic to the left 
shoulder.  If pathology which 
intrinsically involves the left 
shoulder is identified on the 
examination, the examining physician 
should render a medical opinion as to 
whether it is at least as likely as 
not that such pathology is related to 
claimed injuries which the veteran 
sustained while parachute jumping 
during service, or is otherwise 
related to service.  

3. The RO must also review the claims 
file and ensure that all notification 
and the development required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures contained in Sections 3 and 
4 of the act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.  

4. Then, the RO should again adjudicate 
the veteran's claim for service 
connection for a left shoulder 
disorder.  In the event the claimant 
fails to report for scheduled VA 
orthopedic examination, consideration 
of the veteran's claim for service 
connection for a left shoulder 
disability must be made under the 
provisions of 38 C.F.R. § 3.655 
(2000).  If the benefit sought remains 
denied, the claimant and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for its further 
adjudication, if otherwise 
appropriate.  

No action is required of the claimant until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to comply with the Veterans 
Claims Assistance Act of 2000.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

